IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0038-14



                   CHRISTOPHER ADRIAN MILLER, Appellant

                                              v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                           TARRANT COUNTY

              M EYERS, J., filed a dissenting opinion.

                           DISSENTING OPINION

       The majority states that “strict application of the corpus delicti rule is unnecessary”

when the multiple crimes confessed to “are sufficiently proximate that the underlying policy

reason for the rule is not violated.” Really? Just two months ago, this same majority was

called upon in Butcher v. State, No. PD-1662-13, 2015 Tex. Crim. App. LEXIS 39 (Tex.

Crim. App. Jan. 28, 2015), to look at the “underlying policy reason” of the safe release

provision of the kidnapping statute. There, however, the majority was quick to avoid any
                                                                            Miller dissent - Page 2

resolution of that particular question and dispatched with any attempt to apply the

legislature’s actual intent with the provision, to promote the safe release of kidnapping

victims.

       There is no valid reason to erode the corpus delicti rule here and now. It has been a

tenet of our state’s judicial system and still serves the important purpose of protecting those

who, for any number of reasons, may give a false confession. While changing the rule in the

way the majority does might be an attractive solution in this case, I believe it largely

removes the protection that the rule was meant to ensure.1

       Unfortunately, just as they have done in the past, the majority is retroactively applying

their new doctrine in Appellant’s case.2 I disagree with the majority’s altering of the corpus

delicti rule and, therefore, I respectfully dissent.

                                                       Meyers, J.
Filed: April 15, 2015
Publish




       1
         The facts of this case and the nature of the crimes make loosening the corpus delicti rule
particularly appealing here. However, in the big picture, we should not erode a rule that provides
so important a protection. I believe that doing so will result in exactly what the rule is supposed
to guard against–the conviction of innocent individuals.
       2
         For example, in Proctor v. State, 967 S.W.2d 840, 844 (Tex. Crim. App. 1998), this
court held, for the first time, that the statute of limitations is a rule that must be implemented
only upon the request of the defendant, rather than an absolute requirement for the State to prove
in every prosecution. The court had no problem applying that rule to the appellants’ cases
retroactively. Id. at 845.